Citation Nr: 1123166	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to May 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in March 2010, when it was remanded for further development, including obtaining additional records related to the Veteran's service and providing a VA examination.  The additional evidence was obtained in June 2010.  The Veteran was scheduled for a VA examination, but he canceled the examination.  As there has been compliance with the requested development, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no credible evidence of an in-service stressor to support a diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association.

2.  Depression was not affirmatively shown to have had onset during service; and depression first diagnosed after service is unrelated to an injury, disease, or event in service.






CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 

2.  Depression was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2004 and after the rating decision in June 2005.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was provided a PTSD questionnaire to identify information or evidence about any in-service stressor.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as post-service VA records and records of L.B., LCSW.  The Veteran has not identified any additional pertinent records to obtain on his behalf.  

The Veteran was scheduled for a VA psychiatric examination in an effort to substantiate his claims of service connection.  However, the Veteran canceled the scheduled examination.  In writing in August 2010, the Veteran indicated that he did not want a VA examination.  Therefore, the Board will adjudicate the claims based on the evidence of record in accordance with 38 C.F.R. § 3.655(b).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303 and 3.304.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 








In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat, or the in-service stressor is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, or the Veteran was a prisoner of war, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Facts 

The service personnel records show that the Veteran served in the United States Army.  His primary duty was a marine engine mechanic.  From October 1969 to May 1971, he was in Vietnam.  He served in the 1098th Transportation Company from December 1969 to May 1971.  In participated in the 1969 Vietnam Summer and Fall campaign and the 1970 Winter and Spring campaign.  His decorations included the Army Commendation Medal for meritorious achievement in March and April 1970 while assigned to the United States Army Support Command at Qui Nhon, Vietnam. 




The service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, including posttraumatic stress disorder or depression. 

After service in September 2004, the Veteran sought counseling from L.B., a private Licensed Clinical Social Worker (LCSW).  In the intake assessment, the Veteran described symptoms of depression, increasing anger and frustration and problems concentrating.  He also described nightmares and flashbacks of Vietnam.   He denied any past psychiatric hospitalization or treatment.  

As for Vietnam service, when asked specifically about traumatic experiences, the Veteran identified sniper fire while stationed in Danang.  The assessment was many symptoms associated with posttraumatic stress disorder and the diagnosis was posttraumatic stress disorder.  The plan was to refer the Veteran to VA for a psychiatric evaluation. 

After the assessment by the LCSW, the Veteran filed a claim of service connection for posttraumatic stress disorder in September 2004.  The Veteran claimed that posttraumatic stress disorder began in 1971.  

In statements in October 2004 and in September 2005, including on a PTSD questionnaire, the Veteran stated that he was a trained as deck hand and a diesel engine engineer, but in Vietnam he was trained as a coxswain and he served on two boats (Q-651 and J-3799) in Qui Nhon harbor from December 1969 to July 1970 and then from July 1970 to April 1971 he was on a boat (P.B. # 11, a converted LCM) in Danang harbor and about once a month his boat was given a river mission to the DMZ and he was exposed to sniper fire, and he was also exposed to sniper fire in Danang.  The Veteran indicated that his biggest fear was that his boat, carrying fuel and oil and ammunition, would be hit by rockets.  





The Veteran identified as in-service stressors: guarding an ammo dump for 3 months in 1969; the loss of a friends on the crew of a LCU at sea, retrieving bodies from the water, and sniper fire. 

VA records show that in October 2004, the Veteran was seen in a mental health consultation by a nurse practitioner because of suicidal ideation.  The Veteran attributed his distress to job loss and financial problems as he had been laid off his job and had been denied Social Security benefits.  He reported having depressive symptoms over the last four years which were somewhat related to a physical health problem.  The diagnoses were alcohol dependence and a major depressive episode.  

In November 2004, the Veteran was seen in a follow-up mental health visit.  The same nurse practitioner noted that posttraumatic stress disorder had been diagnosed by fee-for-service therapist.  In December 2004, the assessment by the nurse practitioner was posttraumatic stress disorder.  VA records from 2005 list depression as one of the Veteran's health problems. 

In September 2005, an article submitted by the Veteran referred to the capsizing of LCU 1563 [sic] in November 1970.  One body was recovered, and the other crew members were presumed dead. 

In March 2010, the Board requested a search of the unit history and lessons learned of the 1098th Transportation Company from December 1969 to May 1971, while the Veteran was stationed at Qui Nhon and Danang, Vietnam, for incidents of patrols or river transport missions taking enemy fire, as described by the Veteran. 







In June 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) reported that a search of unit history and lessons learned of the 1098th Transportation Company (Medium Boat) showed that in March 1970 a patrol boat (SS Amercloud) was holed by an explosive device, likely planted by a sapper, while the boat was berth at the pier in Qui Nhon, and in June 1970, two 82 mm mortar rounds hit inside the perimeter of Camp Baxter at Danang.

In August 2010, the Veteran was scheduled for a VA psychiatric examination to determine whether the Veteran had posttraumatic stress disorder.  The Veteran canceled the scheduled examination. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Applying the Principles and Theories of Service Connection

The Veteran maintains that he was engaged in combat.  The Veteran associates the capsizing of the LCU and the loss of the crew as evidence of combat and as well as river patrol and resupply missions on Vietnamese rivers and exposure to sniper fire.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor to support the diagnosis of posttraumatic stress disorder.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a Veteran engaged in combat with the enemy.  


The question of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  VAOPGCPREC 12-99 (Oct. 18, 1999). 

As for the capsizing of the LCU and the loss of the crew, according to evidence submitted by the Veteran, when the boat was recovered there was no sign of hostile action.  As for river patrol and resupply missions, according to evidence submitted by the Veteran, the 1098th Transport Company supported beach assaults with Marines or Korean troops in the fall of 1968, almost a year before the Veteran arrived in Vietnam.  As for sniper fire in Danang in 1970, the Board requested a search of the unit history and lessons learned of the 1098th Transportation Company, while the Veteran was stationed at Danang for incidents of patrols or river transport missions taking enemy fire, as described by the Veteran.  

The U.S. Army and Joint Services Records Research Center (JSRRC) did report that a search of unit history and lessons learned of the 1098th Transportation Company (Medium Boat) showed that in June 1970 two 82 mm mortar rounds hit inside the perimeter of Camp Baxter at Danang, before the Veteran arrived in Danang in July 1970.  

Evaluating the probative value of the evidence, pertaining to the whether the Veteran engaged in combat, of the several circumstances the Veteran associates with combat, the loss of the LCU was not only unrelated to combat, the Veteran was not involved in incident.  As for exposure to enemy fire, the documented enemy fire incident in 1970 occurred before the Veteran arrived in Danang and the JSRRC did not report on any incident of river patrols or river transport missions taking enemy fire, as described by the Veteran. 

For these reasons, the preponderance of the evidence is against finding that the Veteran engaged in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) (as to what happened in service) and 38 C.F.R. § 3.304(f) (lay testimony alone may establish the occurrence of combat-related, in-service stressor to support the diagnosis of posttraumatic stress disorder.).


38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder or depression, the claimed psychiatric disorders were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.


38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)
 
38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder) 

The Veteran as a lay person is competent to describe symptoms of a psychiatric illness, which are based on his personal experience, and which he stated began in 1971, implying that the symptoms began in service.  38 C.F.R. § 3.159; see Layno at 469-71.  And the Veteran's statements and meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify posttraumatic stress disorder or depression and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records.



As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d) or for posttraumatic stress disorder under 38 C.F.R. § 3.304(f). 

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements.  As the Veteran is competent to describe symptoms of psychiatric illness, his statements are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).  

As it does not necessarily follow that there is a relationship between the current psychiatric symptoms and posttraumatic stress disorder or depression that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of posttraumatic stress disorder or depression, a psychiatric disorder, including posttraumatic stress disorder or depression, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of posttraumatic stress disorder or depression is medical in nature and competent medical evidence is required to substantiate such a claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

In a claim of service connection for posttraumatic stress disorder, however, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

As for depression, as the presence or diagnosis of depression cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, depression is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of depression. 

For these reasons, the Veteran as a lay person is not to competent to declare that he has posttraumatic stress disorder or depression or to offer an opinion that posttraumatic stress disorder or depression is related to service. 

Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that he has posttraumatic stress disorder or depression related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), or under 38 C.F.R. § 3.304(f). 






As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence of a psychiatric disorder before 2004 and as for symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence that relates depression to an injury, disease, or event in service. 

There is evidence that relates posttraumatic stress disorder to service.  A Licensed Clinical Social Worker attributed the Veteran's posttraumatic stress disorder to the sniper fire incidents in Danang.  As previously explained, the Board finds that the Veteran did not serve in combat based on his account of enemy fire, including on resupply missions, as such accounts are not supported by the unit history or lessons learned of the 1098th Transportation Company, the Veteran's unit. 

In the absence of evidence that establishes that the Veteran engaged in combat, the Veteran's statement alone is insufficient proof of a combat stressor, and the Board finds that the Veteran's statement about enemy fire is not credible evidence of a combat stressor to support the diagnosis of posttraumatic disorder by the Licensed Clinical Social Worker.  

Although the Board finds no credible evidence of actual combat, the Veteran is competent to describe his fear of hostile military action while he was on guard duty at an ammo dump and on resupply missions, carrying fuel and oil and ammunition.  

Under the current 38 C.F.R. § 3.304(f)(3), as a VA psychiatrist or psychologist has not confirmed that the fear of hostile military action, that is, not actual combat, is adequate to support the diagnosis of posttraumatic stress disorder, the Veteran's statement alone about fear of sniper fire to the Licensed Clinical Social Worker is not sufficient to support a diagnosis of posttraumatic stress disorder.  The Board did afford the Veteran the opportunity for a VA examination to determine whether the Veteran had posttraumatic stress disorder related to service, but the Veteran canceled the scheduled examination. 





Whereas here, the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is decided on the evidence of record.  38 C.F.R. § 3.655. 

On the basis of the current evidence of record, the Board finds that the preponderance of the evidence is against the claims of service connection for posttraumatic stress disorder and for depression, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for depression is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


